Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  160151(114)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re N.J. PENDER, Minor.                                         SC: 160151                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 345008
                                                                    Wayne CC Family Division:
                                                                      16-523759-NA
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before October 15, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2019

                                                                               Clerk